DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 September 2022 has been entered.

Status
This Office Action is in response to the communication filed on 1 September 2022. Claims 15-20 have been canceled, claims 1, 8, and 24 have been amended, and no new claims have been added.  Therefore, claims 1-14 and 21-25 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 September 2022 was filed after the mailing date of the application on 25 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner notes that Applicant never appears to offer a definition of what is meant by “insight” or “insights”, nor what the scope of that/those term(s) may mean. Therefore, where the specification is apparently the best indication of the scope or meaning for a term (see MPEP §§ 2111 and 2111.01), the best apparent discussion of the scope or meaning is Applicant ¶ 0133 indicating an insight may be “driving behaviors, significant locations, recommendations, or the like”, Applicant ¶ 0174 indicating that an offer is an insight, and Applicant ¶ 0225 indicating that “additional insights may be generated with respect to wellness, user activity, and the like. For instance, based on data from, for example, a wearable fitness tracker, one or more insights directed to active time, types of activity, and the like may be generated”. Further, there are examples of insights illustrated at Figs. 17M-17T and Applicant ¶¶ 0306-0310; however, these are expressly indicated as merely examples, and the examples “are not intended to limit the scope of the invention” (Applicant ¶ 0331).
The Examiner specifically asked what this term meant or encompassed at Interview on 23 February 2021 (the summary dated as mailed on 26 February 2021) and Applicant responded that advertisements, promotions, offers, etc. as targeted content would be considered to be an insight. 
As such, the term “insight” or “insights” is a very broad term that is interpreted as including advertisements, promotions, recommendations, offers, suggestions, and/or interests or preferences - including information that may be used to generate, e.g., recommendations, offers, suggestions, etc.
It is noted that the 1 September 2022 amendment now indicates an “insight being a recommendation for improving driving at the plurality of location entries” rather than the advertisements or other such targeted content indicated by Applicant’s counsel at the interview indicated above. The Examiner notes this since it appears to significantly change the meaning of the claims – especially with respect to the art applied.

The Examiner notes that dependent claim 22 recites “deactivate the front-facing image capture device after capturing the self-captured image”; however, the only discussion of this is Applicant ¶¶ 0297 and 0300 mentioning the same deactivating. There is no discussion regarding how this is done, or what extent or granularity is associated with the term “deactivate” – does merely not taking another picture/image indicate or mean that the capture device is deactivated? (i.e., it has stopped taking pictures or images; therefore, inactive or deactivated), or does this require turning the camera or capture device off entirely so that it cannot capture an image? Therefore, the Examiner is interpreting this as any deactivation of the image capture device, such as merely not capturing another image.

The Examiner notes that independent claim 1 recites “the first insight being a recommendation for improving driving at the plurality of location entries; and display the first insight”, with similar phrasing at independent claims 8 and 24. The Examiner notes that this only requires the recommendation display, and there can be no requirement for actually improving driving: the locations may be past locations and not necessarily current locations (but they could also be current or recent), the driver need not follow the recommendation, and what one person may consider “improving” may well – or even likely is – considered a hindrance by some other drivers. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a computing device (claims 1-7 and 21-23), method (claims 8-14), and non-transitory computer-readable storage media (claims 24-25), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a computing device, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing device to: passively capture global positioning system data of the computing device over a period of time, the global positioning system data including a plurality of location entries, wherein the global positioning system data is captured via one or more sensors; transmit, using communication interface communicably coupled to the one or more sensors, the passively captured global positioning system data to a first computing system for storage; receive, using the communication interface, user input including photographic identifying information of a user for user authentication; transmit, via a wireless communication interface using the communication interface, the photographic identifying information of the user to a second computing system for comparison with pre-stored user identifying information associated with the user; receive, from the second computing system and via the wireless communication network using the communication interface,, an indication that the user is authenticated based on the comparison of the identifying information of the user and the pre-stored photographic identifying information; responsive to the user being authenticated using the photographic identifying information, receive, based on the photographic identifying information of the user, and from the first computing system via the wireless communication network using the communication interface, the plurality of location entries; transmit, to the second computing system, the received plurality of location entries; receive, from  a recommendation system of the second computing system, a first insight related to behaviors of the user, based on processing the received plurality of location entries, the first insight being a recommendation for improving driving at the plurality of location entries; and display the first insight.
Independent claim 8 recites the same activities as claim 1 above, but is directed to a method, comprising perform the same or similar activities via a/the processor and communication interface, except that the capture of global positioning data need not be passive – it may literally be human activity performed at the method.
Independent claim 24 recites the same activities as claim 1 above, but is directed to one or more non-transitory computer-readable storage media having instructions, which when executed by one or more processors, cause a computing device to perform the same or similar activities as at claim 1, except for the step of capturing global positioning system data including location entries.
The claim elements may be summarized as the idea of receiving and comparing user photographic identification information so as to authenticate a user and displaying a driving recommendation. However, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …)” grouping of subject matter.
The Examiner notes that photographic identification information used for authentication is very widely known and practiced, such as driver license or other photo ID authentication, mug shots, and virtually all valid passports. The instant claims appear to merely indicate or encompass, for example, a “front-facing … self-capture [of] an image of the user” (i.e., a “selfie”) – see claims 4 and 11 – as a computer implementation of this. The claims then, based on this authentication, generally provide a driving recommendation, which is, obviously, what every driving instructor or teacher does or would/should do.
The dependent claims (claims 2-7, 9-14, 21-22, and 25) appear to merely indicate an option to process all location entries to receive and display a second insight and offer via the computing device transmitting and receiving to/from the second computing system (claims 2, 9, and 25), the identifying information being a photographic identification of the user (claims 3 and 10), the identifying information including a self-captured image of the user captured via an image capture device of the computing device (i.e., a “selfie”) (claims 4 and 11), the passive capture and the transmission of global positioning system (“GPS”) data performed by a second application executing in the background of the computing device (claims 5 and 12), requesting the GPS data from the first computing system as stored prior to the request (claims 6 and 13), the location entries including longitude, latitude, time, and date (claims 7 and 14), deactivate the front-facing image capture device after capturing the self-captured image (claim 21), and download an application from the second computing system to receive the photographic identifying information (claim 22). Therefore, the dependent claims appear to be encompassed by the application of the idea and only limit the application of the idea, having the same (if any) additional elements as indicated at the independent claims above.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are a computing device, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing device to: execute an application on the computing device, executing the application, transmit[ing] the identifying information of the user to a first computing system for comparison, initiating a communication session with a second computing system storing pre-stored location data including location entries associated with locations of the computing device at a plurality of times and dates, the location data being associated with the computing device, transmitting, to the first computing system, receiving, from the first computing system (all at claim 1), a method, comprising the performance of the activities via the processor and communication interface (at claim 8), the computing device transmitting and receiving to/from the second computing system (at claims 2 and 9), images captured via an image capture device of the computing device (claims 4 and 11), the passive capture and the transmission of GPS data performed by a second application executing in the background of the computing device (claims 5 and 12), accessing and storing at/by the first computing system prior to the request (claims 6 and 13) and possibly (but only possibly) deactivating the image capture device after capturing the self-captured image (at claim 21), and the application executing on the computing device is downloaded from the second computing system (claim 22).
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. The actual claim activity for the independent claims is merely sending and receiving certain data and displaying – “receive”, “receive”, “transmit”, “initiating a communication session” (i.e., send or transmit), “receiving”, “transmitting”, “receiving”, and “displaying”. The claims merely designate what data is used, and/or when a particular step occurs (i.e., “responsive to …”), so that an “insight” is displayed.
The Examiner notes that the instant claims do not perform the authentication – the computing system of independent claims 1 and 8 merely indicate transmitting the captured information (i.e., photographic and voice data) to another, separate computer (i.e., the second computing system), where the authentication is performed, and then receiving back an indication that the user is authenticated. Therefore, the mere capability to and/or activity that would capture the photographic and voice data is all that is required of the claimed system and method, which is a/the generic capabilities of many computing devices, such as a cellular or smartphone, laptops, tablets, etc.
The dependent claims reflect the same additional elements, but also indicate an image capture device of the computing device (claims 4-5 and 11-12), and storage by the second computing system (claims 6 and 13). However, Johnson et al. (U.S. Patent No. 10,402,553, hereinafter Johnson) indicates that “Conventional systems and methods for authentication may apply facial recognition to the user's image. For example, users are asked to capture images of themselves and the images are processed and analyzed by processors on mobile devices” (Johnson at column:lines 1:11-15). Therefore, using an image capture device to capture an image and analyze it for authentication is considered conventional; after all, literally or virtually all drivers licenses and other picture IDs of users are also a conventional means that humans have used for decades for verifying or authenticating a person’s identity. Storing of image data for comparison is merely “[s]toring and retrieving information in memory) that MPEP ¶ 2106.05(d)(II) indicates to be established as insignificant, citing to Versata. Therefore, the dependent claims also do not indicate any additional elements that may be considered significantly more than the application of the abstract idea.
Regarding claim 21, the Examiner – as well as many/most other users – turns the camera off on the device being used once the desired/any picture is captured (if for no other reason than to avoid a continuous or large volume of pictures of the inside of a pocket). Therefore, this is actually considered to be part of the abstract idea, but even if considered to be additional to the idea it would appear that (based on the breadth in light of no disclosure defining what is meant) a device camera (i.e., an/the image capture device) would by definition deactivate after taking a still photo, and also after taking a “live” photo (i.e., a short, several second video). As such, deactivating the camera appears virtually required by most, if not all devices.
Regarding claim 22, it does not appear to matter (with respect to eligibility) where the application was downloaded from – if it is the same application and performing the same functions (i.e., literally just receiving and transmitting as indicated by the claims), it would not appear to matter where it was downloaded from. It would appear that only if the application functioned differently based on the download source, and that different functionality were claimed as based on the source (i.e., as opposed to just possibly or perhaps performing an additional function that is permitted to be performed) would the source of download have any impact or significance. Furthermore, the Examiner notes that the “second computing system” from which the application would be downloaded is apparently the “External Data Computing System 740” of Applicant Fig. 8D and Applicant ¶¶ 0113 and 0161; however, this computing system is also indicated by Applicant ¶¶ 0111, 0236, and 0241 as being, or allowed to be, a cloud computing system. Therefore, it would appear that downloading from any computer would be considered to be downloading from the second computing system as part of the cloud that has the application available. As such, first, there does not appear to be any real limitation found here, but second, this is strictly insignificant extra-solution activity and/or a field of use limitation (with respect to eligibility) even though it may be considered additional to the abstract idea, and as such is considered insignificant per MPEP §§ 2106.05(g) and/or 2106.05(h).
As such, the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. There is no change to any of the computer functions. Therefore, the additional elements appear to merely add insignificant extra-solution activity (e.g., displaying) to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use – the general use of a computer to target a user based on the data collected. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the claimed activity (as indicated above) is merely some form of “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” (MPEP § 2106.05(d)(II), citing to Symantec, TLI Comms., OIP Techs., and buySAFE, Inc.) and/or “[a]dding insignificant extra-solution activity to the judicial exception” (i.e., the “displaying”; MPEP § 2106.05(I)(A)). As indicated above, any additional elements of the dependent claims also do not amount to significantly more as well-understood, routine, conventional activity (see the citations above).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, are encompassed by the application of the abstract idea and only limit the application of the idea; therefore, they do not add significantly more than the idea. 
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (U.S. Patent Application Publication No. 2018/0126951, hereinafter Ricci) in view of Moshfeghi (U.S. Patent Application Publication No. 2011/0035284) and in further view of Kohli (U.S. Patent Application Publication No. 2018/0089687).

Claim 1: Ricci discloses a computing device, comprising:
a processing unit comprising a processor (see at least, e.g., ¶¶ 0028-0029, sensor data collected and processed by processor, 0043, sensors include processors, 0084; citation by number only hereinafter); and
a memory unit storing computer-executable instructions, which when executed by the processing unit (0043, store instructions, 0063-0064, programming or instructions), cause the computing device to:
passively capture global positioning system data of the computing device over a period of time, the global positioning system data including a plurality of location entries, wherein the global positioning system data is captured via one or more sensors (0035, “navigation sensor … may include … GPS and GLONASS combination sensors”, etc., 0046, 0090, 0092, “current or historical user driving behavior, historical user route”, see Fig. 8, the historical user route being, or constituting “a plurality of location entries”);
transmit, via the wireless communication network using the communication interface (0033, “The communication network 352 may include wired and/or wireless communication technologies”, 0046, “communicate across the communication network 352 to one or more entities 356A-N via a communications subsystem 350”, 0057, “the communications subsystem 350 can include one or more communications links (that can be wired or wireless)”,
transmit, using communication interface communicably coupled to the one or more sensors, the passively captured global positioning system data to a first computing system for storage (0035, “providing geolocation and time”, 0046, communicate with entities such as navigation source, 0090, “automatic vehicle location system 908”, 0092, “sensed occupant information 916 … [including] historic behavior patterns (such as current or historical user driving behavior, historical user route, destination, and waypoint preferences)”
receive, using the communication interface, user input including photographic identifying information of a user for user authentication (0018, 0086, “Authentication may utilize any authentication technique including facial recognition (of users inside and/or outside of a vehicle), … voice recognition, … etc., and/or combinations thereof.”; 0046, communicate with entities such as navigation source);
transmit the photographic identifying information of the user for comparison with pre-stored photographic identifying information associated with the user (0019, 0087, “The intelligent vehicle can provide collected information not only to a control source but also to one or more authenticated and verified computing devices. The computing devices, for example, can remotely view, by streaming media, an interior or exterior of the vehicle”, 0089, “in communication with … authentication system 978”);
receive an indication that the user is authenticated based on the comparison of the photographic identifying information of the user and the pre-stored photographic identifying information (0033, “The communication network 352 may include wired and/or wireless communication technologies”, 0046, “communicate across the communication network 352 to one or more entities 356A-N via a communications subsystem 350”, 0057, “the communications subsystem 350 can include one or more communications links (that can be wired or wireless)”; 0018, 0086, 0098, “Authentication can be a single- or multi-factor authentication, 0109, “enable successful authentication”);
a first insight related to behaviors of the user based on processing the received plurality of location entries the first insight being a recommendation for improving driving at the plurality of location entries (0023, “the sensors and systems may be used to provide driving assistance at any level of operation (e.g., from fully-manual to fully-autonomous operations, etc.) as described herein”, 0024, describing driving assistance at various levels – “Level 0”, “Level 1”, and/or “level 2” – “corresponding to a level of autonomy associated with a vehicle 100 for vehicle driving operations”, 0025 describing more autonomous levels of driving – “Levels 3-5 the vehicle, and/or one or more automated driving systems associated with the vehicle”, 0044, “Controlling an aspect of the vehicle 100 may include presenting information via one or more display devices 372 associated with the vehicle, sending commands to one or more computing devices 368 associated with the vehicle, and/or controlling a driving operation of the vehicle”); and
display the first insight (0044, “Controlling an aspect of the vehicle 100 may include presenting information via one or more display devices 372 associated with the vehicle, sending commands to one or more computing devices 368 associated with the vehicle, and/or controlling a driving operation of the vehicle”).
Ricci, however, does not appear to explicitly disclose transmit the photographic identifying information to a second computing system, and responsive to the user being authenticated using the photographic identifying information, receive, based on the photographic identifying information of the user and from the first computing system via the wireless communication network using the communication interface, the plurality of location entries; transmit, to the second computing system, the received plurality of location entries; receive, from the second computing system and via the wireless communication network using the communication interface, the authentication, and receive, from a recommendation system of the second computing system, a/the first insight. Where Ricci appears to perform the authentication and recommendation functions essentially on/in the vehicle (rather than use some outside service for the functions, i.e., transmitting and receiving to/from other computers), Moshfeghi, however, further teaches the use of “a mobile device … such as cellular telephones, … PDAs, … laptop computers, tablet computers, smart phones,” etc. to record locations (Moshfeghi at 0035), where “[t]he mobile device receives wireless signals and processes the signals into a location estimate. Typical information used for positioning includes Global positioning System (GPS) signals” (Moshfeghi at 0036), where, “[d]epending on the mobile device's settings, when the live tracking is allowed, the location information is … periodically sent to a certain servers, or is provided upon request” (Moshfeghi at 0079), “a location module application 252 that processes the radio signals and calculates the position of the mobile at any given time” (Moshfeghi at 0043), the geotagging including using date and time as well as latitude and longitude information so that “content generated by applications such as email, chat, SMS, social networking tools, and the camera can be complemented with location, orientation and date/time information if the user chooses to do so by setting the appropriate security preferences” (Moshfeghi at 0044) and provide “location-based information” such as advertisements “provided in response to the user requests for directions, location of a particular service (e.g., emergency room service) in an area, etc.” (Moshfeghi at 0051) following authentication of the user (Moshfeghi at 0052), by searching for (i.e., requesting) the location data/entries (Moshfeghi at 0053, 0057, 0062, 0088) and “further narrow the ads to those businesses that are geographically close to the location of the client” (Moshfeghi at 0053), which indicates that only some – e.g., the last, or current, location information – is used in the processing to generate the advertising (i.e., “insight”). Therefore, the combination would apply the geotagging and provision of location-based services of Moshfeghi to the authentication of Ricci, such as (among other possibilities) by tagging the facial recognition information for authentication in order to capitalize on the “benefits associated with location-based content and applications” (Moshfeghi at 0047). Therefore, the Examiner understands and finds that transmitting location entries to another computer and receiving an insight or offers based the location information is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as motivated by receiving the “benefits associated with location-based content and applications” per Moshfeghi (at 0047) – which in this case is possibly improved driving in general (if a driver were to follow the recommendation(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Ricci with the location services of Moshfeghi in order to provide location entries and receiving and/or displaying an insight or offers based on less than all the location information so as to receive the benefits of location-based content.
The rationale for combining in this manner is that providing location entries and receiving and/or displaying an insight or offers based on less than all the location information is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as motivated by receiving the “benefits associated with location-based content and applications” per Moshfeghi as explained above.
Ricci in view of Moshfeghi, however does not appear to explicitly disclose transmit, via the wireless communication network the photographic identifying information. Where Ricci discloses using wireless communication (Ricci at 0033, 0055, etc.), Kohli, however, teaches “biometric credentials [that] include … selfie photos with facial recognition software, … [where some] embodiments authenticate using an app on a mobile phone or other mobile device as in FIG. 11; in other cases, the stored credentials reside on a server under control of an entity such as MasterCard International Incorporated. Many different approaches are possible. In some embodiments, an app is sponsored by an entity such as MasterCard International Incorporated or a third party remittance service provider on a user device which performs the biometric authentication…. An authentication app can reside on a mobile device 800 and/or can have a server-based aspect. In one embodiment, both sender 1302 and receiver 1304 have apps on their phones or other devices. In another embodiment, only the receiver 1304 has the app. There can be a corresponding server component in some implementations (e.g., on a server such as system 500 with wireless network connectivity to the client device). The benefits of such an arrangement are that third-party apps can be used (e.g., to save on development costs) and the mobile device does not need to store the database(s) of credentials that might possibly be involved (i.e., to save on processing at the mobile device). Therefore, the Examiner understands and finds that wireless transmission to a server of identifying information such as a selfie is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to employ third-party apps, save development costs, and reduce mobile device workload.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Ricci in view of Moshfeghi with the server authentication of Kohli in order to use wireless transmission to a server of identifying information such as a selfie so as to employ third-party apps, save development costs, and reduce mobile device workload.
The rationale for combining in this manner is that wireless transmission to a server of identifying information such as a selfie is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to employ third-party apps, save development costs, and reduce mobile device workload, as explained above.

Claim 3: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device of claim 1, wherein the pre-stored photographic identifying information includes an image of a photographic identification of the user (Ricci at 0018, 0086, authentication by facial recognition as requiring a file image for comparison). 

Claim 5: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device of claim 1, wherein passively capturing the global positioning data and transmitting the passively captured global positioning system data for storage by the first computing system is performed by a second application executing in a background of the computing device (Moshfeghi at 0036, “The mobile device receives wireless signals and processes the signals into a location estimate. Typical information used for positioning includes Global positioning System (GPS) signals”, as combined above and using the rationale as combined above). 

Claim 6: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device of claim 1, wherein the instructions cause the computing device to: generate, based on user input from the user, a request for user data; and transmit the generated request to the first computing system, wherein the passively captured global positioning data is pre-stored prior to generating the request for user data (Moshfeghi at 0053, 0057, 0062, and 0088, searching as a request for content, and may be based on user input as at 0053, the user inputting the email content, as combined above and using the rationale as combined above). 

Claim 7: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device of claim 1, wherein the plurality of location entries includes longitude and latitude coordinates for each location and a time and date stamp for each location entry (Moshfeghi at 0044, as combined above and using the rationale as combined above).

Claims 8, 10, 12-14, and 24-25 are rejected on the same basis as claims 1, 3, and 5-7 above since Ricci in view of Moshfeghi discloses a method, comprising: by a computing device having at least one processor, a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to perform the activities and limitations as above at claims 1, 3, and 5-7 (as cited above and per the combination above, using the rationale as above) and one or more non-transitory computer-readable storage media having instructions, which when executed by one or more processors, cause a computing device to perform the activities and limitations as above at claims 1, 3, and 5-7 (as cited above and per the combination above, using the rationale as above) (Ricci at 0063-0064).

Claim 22: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device of claim 1, wherein the application executing on the computing device is downloaded from the second computing system (Ricci at 0063-0064, 0075-0078, server applications on the computing device indicating that they are downloaded from the server). 

Claim 23: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device of claim 1, wherein the instructions further cause the computing device to receive a request for the photographic identifying information for user authentication prior to receiving the user input (Ricci at 0108, “the authenticating server or server requesting authentication”).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Moshfeghi in further view of Kohli and in still further view of Want et al. (U.S. Patent Application Publication No. 2014/0222798, hereinafter Want).

Claims 2 and 9: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device and method of claims 1 and 8, but does not appear to explicitly disclose wherein the instructions further cause the computing device to: display an option to process all of the received plurality of location entries; responsive to receiving user input selecting the option to process the received plurality of location entries, transmitting an instruction to the second computing system to process the received plurality of location entries; receive, from the first computing system and based on the processed plurality of location entries, at least a second insight and an offer; and display at least the second insight and the offer. Where the location-based service provision of Moshfeghi is performing a search for information or content related to the location data (Moshfeghi at 0053, 0057, 0062, 0088), it does not appear specific regarding a user option to select data. Want, however, teaches that “the value of information or multimedia content to a given user arises from its link to that user's prior experiences in the real world” (Want at 0014) and therefore “provide[s] systems and methods for incorporating previously visited real world geographic locations into a search query. A client performing a search is provided with the option to select, … one or more user-level geographic locations on an individual basis, the entire list of user-level geographic locations, or a subset of user-level geographic locations” (Want at 0021, with the same or similar indications at 0045 and 0051) in order to “facilitate the linking of search terms to the real world experiences of a user” (Want at 0002), to “take advantage of this wealth of [location] information to make better decisions” (Want at 0013), derive the “value of information or … content … from its link to that user's prior experiences” (Want at 0014). Where Moshfeghi indicates the processing and that both an insight and offer may be provided and displayed, the combination with Want would merely modify the location-based information search and retrieval of Moshfeghi as combined with Ricci to offer the data selection, and may be repeated for a second insight and offer. Therefore, the Examiner understands and finds that providing location selection option to consider all location entries to provide and display a second insight and offer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as motivated by receiving the value and “benefits associated with location-based content and applications” per Want (at 0002, 0013-0014) and Moshfeghi (0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Ricci in view of Moshfeghi in further view of Kohli with the data selection option of Want in order to provide location selection option to consider all location entries to provide and display a second insight and offer.
The rationale for combining in this manner is that providing location selection option to consider all location entries to provide and display a second insight and offer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as motivated by receiving the value and “benefits associated with location-based content and applications” per Want and Moshfeghi as explained above.

Claims 4, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Moshfeghi in further view of Kohli and in further view of Zhang (U.S. Patent Application Publication No. 2015/0062354).

Claims 4 and 11: Ricci in view of Moshfeghi in further view of Kohli discloses the computing device and method of claims 1 and 8, wherein the instructions further cause the computing device to:
activate a image capture device of the computing device (Ricci at 0018, 0086, authentication by facial recognition); and 
capture an image of the user via the image capture device, wherein the user input including photographic identifying information of the user includes the captured image of the user (Ricci at 0018, 0086, authentication by facial recognition). 
Ricci in view of Moshfeghi in further view of Kohli, however, does not appear to explicitly disclose that the facial recognition image is captured via a front-facing image capture device. Where the facial recognition image of Ricci might be captured by either a front-facing or rear-facing camera/image capture device, Zhang teaches that the state of the art is that “[f]ront-facing cameras are becoming more prevalent in mobile smartphones and tablet computing devices … [and are] useful for … capturing a user's self-portrait” (Zhang at 0002) and that the camera of a device may be deactivated “thereby disabling the camera 110 from capturing images” (Zhang at 0016), the “camera 110” being indicated at Figs. 1 and 4 as being a front-facing camera (Zhang at Figs. 1 and 4, item 110). Therefore, the Examiner understands and finds that self-capture of an image of the user via use of a front-facing camera or image capture device is applying a known technique to a known device, method, or product ready for improvement to yield predictable results since the front-facing camera prevalent, or becoming prevalent, in devices such as smartphones and tablets is useful for capturing a user’s self-portrait per Zhang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Ricci in view of Moshfeghi in further view of Kohli with the convenience or utility of front-facing cameras per Zhang order to self-capture an image of the user via use of a front-facing camera since the front-facing camera prevalent, or becoming prevalent, in devices such as smartphones and tablets is useful for capturing a user’s self-portrait.
The rationale for combining in this manner is that self-capture of an image of the user via use of a front-facing camera or image capture device is applying a known technique to a known device, method, or product ready for improvement to yield predictable results since the front-facing camera prevalent, or becoming prevalent, in devices such as smartphones and tablets is useful for capturing a user’s self-portrait per Zhang as explained above.

Claim 21: Ricci in view of Moshfeghi in further view of Kohli and in still further view of Zhang discloses the computing device of claim 4, further including instructions that, when executed, cause the computing device to: deactivate the front-facing image capture device after capturing the self-captured image (Zhang at 0016, deactivate the camera; using the combining and rationale as at the combination above; the Examiner noting that the deactivation would be, or must be, after the taking of the picture since the deactivation disables the camera from capturing images – as such, deactivation before or during the self-image capture would result in no image)

Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.

Applicant first alleges that the claims are not directed to an abstract idea (Remarks at 9-11), arguing first that “the independent claims are directed to the structural relationship and communication between various structural features, such as a communication interface, one or more sensors, and remote computing systems including a recommendation system, to gather location data and provide user authentication for improving driving based on the location data.” (Id. at 9). However, there is no actual “structural relationship” – the claims merely send and transmit over a network – the network and devices are generic (the network may be the “internet” [sic] at Applicant ¶¶ 71 and 117; the computers and devices described at Applicant ¶¶ 115-116, as submitted), the interfaces and sensors are similarly pre-existing and only claimed and/or described as to what data is being used, sent, or received, and the data is merely visual identification and location data; therefore, what is being argued is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. If Applicant’s argument were to be considered persuasive in some manner, the precedent practices of hedging, insurance, or mitigating risks would also necessarily be “not longstanding commercial practice[s]” and would have been found as non-abstract; however, that is not possible (based at least on stare decisis). Applicant is apparently conflating the abstract idea with the application of the idea via computers, where Alice and its progeny indicates application via computer does not garner eligibility.
Applicant then argues “Applicant has amended the claims to recite specific structural features, such as a communication interface, one or more sensors, and remote computing systems including a recommendation system, and the relationships between those features that together provide improvements to the technical field of user authentication for improving driving” (Remarks at 10). However, the “sensors” need merely be GPS that it appears literally all cell phones and smartphones come equipped with, and the interface and recommendation system is merely sending and/or receiving over a network (such as any client-server communication) that is indicated as insignificant. This is NOT, in any manner consistent with current 101 analysis, considered an improvement to a computer, the functioning of a computer, and/or a technology or technical field.
Applicant then argues that “The Office has not provided any support beyond a conclusory statement that any of the features recited in the claims are well- understood, routine, conventional activity” (Id.). However, first, the rejection states specifically that the additional elements are found to be insignificant for reasons other than that they are well-understood, routine, and/or conventional (“WURC”) activity – see the Final Office Action dated 1 July 2022 at 13. Second, the rejection also specifically states “As indicated above, any additional elements of the dependent claims also do not amount to significantly more as well-understood, routine, conventional activity (see the citations above)” (Id., emphasis added). The “citations above” at the rejection points to Johnson and various portions of the MPEP to support the finding. Further, this is a secondary reason as to why the activities may be considered insignificant (they are WURC), and is not required by the analysis since insignificance is already found. This alternative basis is for Applicant’s benefit – it is explaining that even if WURC analysis is performed (although not required since insignificant for other reasons), it would appear to fail for that Applicant has apparently not given much real consideration of what the rejection actually states and has merely slapped boilerplate or form paragraph arguments into their response.
Finally, Applicant argues that receiving “a recommendation for improving driving” at each of the independent claims is not WURC activity (Remarks at 10-11). However, first, as noted above, this is only receiving a recommendation for improving driving, and does not require actually improve any driving in any manner. Second whether the recommendation is for improved driving, improved pricing, improved shopping, etc. is fairly immaterial in relation to eligibility analysis – providing driving tips or recommendations is really just a field of use with regard to the instant claims. Third, it appears that instructors, “backseat drivers”, relatives, friends, etc. that (sometimes stereotypically) comment on a driver’s driving or what the driver could have done better at a location are all providing the indicated “insight” – in fact, it is the job and/or responsibility of driving instructors to do so. Further still, fourth, since “a recommendation for improving driving” would appear to necessarily include driving route instructions, it would also appear that navigation systems in general have for quite some time provided such insights as based on locations and location history.

Applicant then argues that “Ricci in view of Moshfeghi and further in view of Kohli fails to teach ‘receive, from the second computing system, a first insight related to behaviors of the user based on processing the received plurality of location entries, the first insight being a recommendation for improving driving at the plurality of location entries’ as recited in claim 1. The Examiner refers to Moshfeghi for teaching generation of advertising as corresponding to the claimed first insight. The claims have been clarified that the first insight is a recommendation for improving driving at location entries, which is not the same as an advertisement.” (Remarks at 11). However, the Examiner had specifically asked Applicant’s representative earlier (see the Examiner’s note above) what was meant by “insight” and Applicant indicated it was an advertisement. Applicant now has changed course entirely and now desires the term “insight” to reflect driving recommendations. The Examiner notes that the specification does not describe what a “recommendation” is, nor what recommendations would be to “improve driving”; therefore, this is interpreted as any recommendation related to driving that, should it be followed, may in some or any manner be interpreted as an improvement of any sort. For instance, providing route calculations would apparently be a recommendation to follow a route that would “improve” driving since informing the driver where to go and when (rather than, or compared to, the driver not being informed or getting lost). Or this may be as simple as “follow the posted speed limit”, or other basic advice. In any instance, though, it is explained at the rejections that Ricci does provide recommendations for various levels of manual and/or autonomous driving; Ricci, however, does not appear to explicitly indicate that this is provided by another computer system. Therefore, the secondary references (including Moshfeghi) are combined in for that purpose.
Applicant then argues the same parallel limitations as related to claims 8 and 24, and then also for the dependent claims, so where the Examiner relies on the same basis for rejection above, the Examiner also relies on the same reasoning for these claims here also.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following NPL all discuss the highly popular use of a selfie to authenticate a user (e.g., Facebook, MasterCard, and Uber to name a few are indicated as using this) for at least several years before Applicant’s filing:

Cook, Steve, How the selfie is revolutionizing mobile payments!, from Finextra.com, downloaded from https://www.finextra.com/blogposting/12336/how-the-selfie-is-revolutionising-mobile-payments on 17 December 2020, and dated 8 March 2016.
Thadani, Trisha, Companies Try Out Selfies as Password Alternatives, from The Wall Street Journal, downloaded from https://www.wsj.com/articles/companies-try-out-selfies-as-password-alternatives-1476661046 on 17 December 2020, and dated 17 October 2016.
Liao, Shannon, Facebook uses selfies as login authentication for suspicious activity, from TheVerge.com, downloaded from https://www.theverge.com/2017/11/29/16716278/facebook-tests-selfies-login-verification-face on 17 December 2020, and dated 29 November 2017.
Vincent, James, MasterCard unveils ‘selfie’ security checks, says heartbeat authentication could follow, from TheVerge.com, downloaded from https://www.theverge.com/2016/2/23/11098540/mastercard-facial-recognition-heartbeat-security on 17 December 2020, and dated 23 February 2016.
Strom, David, The Rise of the Selfie Authentication as a New Security Factor, from SecurityIntelligence.com downloaded from https://securityintelligence.com/the-rise-of-the-selfie-authentication-as-a-new-security-factor/ on 17 December 2020, and dated 27 July 2016.
Here's how selfie passwords will work, CBS News, dated 29 March 2016, downloaded from https://www.cbsnews.com/news/heres-how-selfie-passwords-will-work/ on 26 June 2022, indicating “MasterCard plans to introduce a new "selfie pay" security system in more than a dozen countries this summer” (at 2).
Bavar et al. (U.S. Patent Application Publication No. 2018/0061242, hereinafter Bavar) discusses that a “hybrid trip planning system is disclosed herein, and can provide a balance between human-driven, manual control of an autonomous vehicle (AV), and autonomous control of the AV throughout a given region” (Bavar at 0013), where “[t]he hybrid trip planning system can also determine a first optimal route from the pickup location to the most optimal entry point. autonomous vehicles” (Bavar at 0019) and “upon reaching the exit point, the AV can switch from the autonomous mode back to the manual mode to enable this human safety driver to conclude the trip. Accordingly, the transport data transmitted to the AV can also include data indicating the second optimal route from the most optimal exit point to the drop off location. In such implementations, the transport data can be executable by the AV to cause mapping and routing information to be generated on an interior user interface of the AV. The mapping and routing information can provide the human safety driver with the first optimal route from the pick-up location to the most optimal entry point, and the second optimal route from the most optimal exit point to the drop off location.” (Bavar at 0020).
Groves et al. (U.S. Patent Application Publication No. 2015/0073695, hereinafter Groves) indicates that “The disclosed invention relates to a system used to predict weather, compare predicted weather to a scheduled route, and, if necessary based on the predicted weather, provide corrective route instructions to a driver” (Groves at 0002), including where “the reporting and analysis notification tab 212 provides the fleet driver with a report of the driver's location history, weather alerts history, and reporting capabilities based on previous positions and historical weather data…. This information can assist the fleet driver in making better-informed decisions about future weather events. If the tab is static, the information in the tab will dynamically populate as the weather situation changes” (Groves at 0038).
Rubin et al. (U.S. Patent Application Publication No. 2013/0282271, hereinafter Rubin) describes a “Device, system and method, in a vehicle communication system, of providing guidance, route and safety information to a driver. Embodiments use the observation and storage of signal light timing information to make recommendations. Embodiments include computation of future times of signal light changes. Embodiments use information relating to the number of vehicles, location of vehicles, and speed of vehicles in a plurality of lanes approaching a signal to recommend lane changes to a driver. Embodiments include receiving timing information wirelessly about signal timing. Embodiments include using historical information to compute a risk value for a location and then generating a recommendation to a driver responsive to that risk value. Embodiments include using speed of travel on route options to compute an expected travel time, and then generating a recommendation to a driver responsive to those computed travel times.” (Rubin at Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622